                       3:19-cv-03220-SEM-TSH # 65             Page 1 of 42
                                                                                                   E-FILED
                                                                         Tuesday, 07 July, 2020 11:28:20 AM
                                                                              Clerk, U.S. District Court, ILCD

                 IN THE UNITED STATES DISTRICT COURT
       FOR THE CENTRAL DISTRICT OF ILLINOIS-SPRINGFIELD DIVISION

MARGARITA A. MARTINEZ,                               )
                                                     )
       Plaintiff,                                    )    .
                                                     )
       v.                                            )
                                                     )
JIMMIE DALE COX,                                     )    No.: 20-CV-03083
MURRAY BROS, LLC, LARRY                              )   (Consolidated with lead case
                                                     )   19-CV-03220)
MURRAY TRUCKING, INC.                 and            )
PIRAMAL GLASS-USA, INC.,                             )
                                                     )
                                                     )
      Defendants.                                    )

                         FIRST AMENDED COMPLAINT AT LAW

       NOW COMES the Plaintiff, MARGARITA A. MARTINEZ, by her attorneys, THE
LAW OFFICE OF TIMOTHY J. DEFFET, and for her Complaint At Law against the
Defendants JIMMIE DALE COX, MURRAY BROS LLC, LARRY MURRAY TRUCKING,
INC. and PIRAMAL GLASS-USA, Inc., states as follows:

               COUNT I-JIMMIE DALE COX & MURRAY BROS LLC-NEGLIGENCE

       1.      That this cause of action occurred in Sangamon County, Illinois.

       2.      That MURRAY BROS LLC is and at all times herein was a Missouri limited

liability company based out of Farmington, Missouri, and a motor carrier capable of suing and

being sued in the State of Illinois operating under USDOT No. 1099637 and MC (MX) No.

452040 and traveling interstate conducting business in Illinois.

       3.      That on April 29, 2018, at approximately 5:32 P.M., MURRAY BROS LLC

owned the 2014 Peterbilt truck described hereinafter and employed the driver and operator,

JIMMIE DALE COX, of said 2014 Peterbilt truck.
                        3:19-cv-03220-SEM-TSH # 65           Page 2 of 42




        4.      That on April 29, 2018, at approximately 5:32 P.M., JIMMIE DALE COX was an

agent, servant and employee acting in the course and scope of his agency and employment of,

with and for the motor carrier MURRAY BROS LLC.

        5.      That on April 29, 2018, at approximately 5:32 P.M., PLAINTIFF MARGARITA

A. MARTINEZ was a passenger in a 2001 Chevrolet Cavalier motor vehicle being driven by

Tyler Parnell northbound on I-55, just immediately ahead of the 2014 Peterbilt truck driven by

JIMMIE DALE COX, that was stopped/and or slowed at or near milepost 102, Clear Lake

Township, Sangamon County, IL.

        6.      That on April 29, 2018, at approximately 5:32 P.M., JIMMIE DALE COX was

operating MURRAY BROS LLC’s 2014 Peterbilt Truck in a northbound direction on I-55 at or

near milepost 102, Clear Lake Township, Sangamon County, IL.

        7.      That on April 29, 2018, at approximately 5:32 P.M., the vehicle in which Plaintiff

was a passenger was struck in the rear by Defendant’s 2014 Peterbilt truck.

        8.      That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and MURRAY BROS LLC, by and through its agent and/or employee JIMMIE DALE

COX could not produce written logs, electronic logs, or driver’s record of duty status to the

police at the scene of the collision.

        9.      That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and MURRAY BROS LLC, by and through its agent and/or employee JIMMIE DALE

COX, was operating the 2014 Peterbilt without a working ELD for the previous 8 days.

        10.     That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and MURRAY BROS LLC, by and through its agent and/or employee JIMMIE DALE

COX, was operating the 2014 Peterbilt with the governor set at 70 miles per hour.
                      3:19-cv-03220-SEM-TSH # 65            Page 3 of 42




       11.     That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and MURRAY BROS LLC, by and through its agent and/or employee JIMMIE DALE

COX, was operating the 2014 Peterbilt with the brakes being modified with pliers.

       12.     That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and MURRAY BROS LLC, by and through its agent and/or employee JIMMIE DALE

COX, was operating the 2014 Peterbilt with inoperable brakes.

       13.     That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and MURRAY BROS LLC, by and through its agent and/or employee JIMMIE DALE

COX, had a duty of care to operate its vehicle in a reasonably safe manner.

       14.     That on April 29, 2018, at approximately 5:32 P.M., defendant MURRAY BROS

LLC, individually and by and through its agent and/or employee, defendant JIMMIE DALE

COX, and JIMMIE DALE COX, individually, were then and there guilty of one or more of the

following negligent acts and/or omissions:

       (a)     Failed to keep a careful lookout;

       (b)     Failed to stop his motor vehicle when the danger of collision was imminent, in

               violation of 625 ILCS §5/11-601(a);

       (c)     Failed to yield the right-of-way;

       (d)     Drove at an excessive speed;

       (e)     Drove at a speed in excess of the conditions of the roadway in violation of 625

               ILCS §5/11-601(a);

       (f) Was using an electronic communication device in violation of 625 ILCS §5/12-610.2

       (b);
               3:19-cv-03220-SEM-TSH # 65              Page 4 of 42




(g)    Operated a motor vehicle while using a hand-held mobile telephone in violation

       of Title 49, Code of Federal Regulations, §392.82;

(h)    Knew or by the use of the highest degree of care could have known that there was

       a reasonable likelihood of collision in time thereafter to have stopped, or swerved,

       or slackened speed or slackened speed and swerved but failed to do so;

(i)    Drove his 2014 Peterbilt truck in such a manner so as to strike and collide with

       the rear of Plaintiff’s vehicle;

(j)    Failed to apply brakes and steer the 2014 Peterbilt truck in such manner as to

       prevent it from striking the rear of Plaintiff’s vehicle;

(k)    Failed to operate a commercial vehicle in accordance with the laws and

       regulations of the Code of Federal Regulations in violation of Title 49, Code of

       Federal Regulations, §392.2;

(l)    Drove a motor vehicle without first being satisfied that the motor vehicle was in a

       safe operating condition in violation of Title 49, Code of Federal Regulations,

       §396.13(a);

(m)    Operated a motor vehicle in such a condition as was likely to cause an accident in

       violation of the provisions of Title 49, Code of Federal Regulations, §396.7(a);

(l)    Operated a commercial motor vehicle with defective equipment;

(n)    Operated a 2014 Peterbilt truck with defective equipment;

(o)    Operated a trailer with defective equipment;

(p)    Failed to maintain the required brake systems on the 2014 Peterbilt truck in

violation of the provisions of Title 49, Code of Federal Regulations, §393.40;
              3:19-cv-03220-SEM-TSH # 65             Page 5 of 42




(q)   Failed to maintain properly performing brakes on the 2014 Peterbilt truck and

      commercial motor vehicle in violation of the requirements of Title 49, Code of

      Federal Regulations, §393.52;

(r)   Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in

      violation of 625 ILCS §5/12-301;

(s)   Operated a motor vehicle in violation of Title 49, Code of Federal Regulations,

      §393.45 by modifying the brake tubing and hoses and failing to maintain same;

(t)   Failed to inspect the 2014 Peterbilt truck in violation of the provisions of Title 49,

      Code of Federal Regulations, §396.3(a);

(u)   Operated a 2014 Peterbilt truck when it was not in a safe and proper operating

      condition in violation of the provisions of Title 49, Code of Federal Regulations,

      §396.3(a)(1);

(v)   Drove a commercial motor vehicle without first being satisfied that the service

      brakes and truck brake connections were in good working order in violation of the

      provisions of Title 49, Code of Federal Regulations, §392.7;

(w)   Drove and operated a commercial motor vehicle in violation of the hours of

      service provisions of Title 49, Code of Federal Regulations, §395.0 et seq.;

(x)   Drove and operated a commercial motor vehicle for more than ten hours

      following eight consecutive hours off-duty in violation of the provisions of Title

      49, Code of Federal Regulations, §395.3;

(y)   Followed another vehicle more closely than was reasonable and prudent, without

      due regard for the speed of such vehicles and the traffic upon the highway in

      violation of 625 ILCS §5/11-710;
               3:19-cv-03220-SEM-TSH # 65             Page 6 of 42




(z)    Failed to give an audible warning with the horn when such warning was

       reasonably necessary to ensure safety in violation of 625 ILCS §5/12-601;

(aa)   Failed to meet the requirements of Title 49, Code of Federal Regulations,

       §390.3(e) which states that every employer and driver shall be knowledgeable of

       and comply with all regulations contained in this subchapter that are applicable to

       that motor carrier's operations, and all motor vehicle equipment and accessories

       required by this chapter shall be maintained in compliance with all applicable

       performance and design criteria set forth in that chapter;

(bb)   Falsified certificates, reports and records in violation of the requirements of Title

       49, Code of Federal Regulations, §390.35;

(cc)   Failed to be responsible for the management, maintenance, operation, and driving

       of the 2014 Peterbilt, and the hiring, supervising, training, assigning, or

       dispatching of drivers, and failed to instruct agents, drivers, and employees in

       compliance with the rules in this part in violation of the requirements of Title 49,

       Code of Federal Regulations, §392.1;

(dd)   Instructed, pressured, or allowed the operation of the 2014 Peterbilt between

       points in such period of time as would necessitate the 2014 Peterbilt being

       operated at speeds greater than those prescribed by the jurisdictions in or through

       which the commercial motor vehicle is being operated in violation of the

       requirements of Title 49, Code of Federal Regulations, §392.6;

(ee)   Failed to inspect the service brakes, including trailer brake connections, to make

       sure they were in good working order in violation of the requirements of Title 49,

       Code of Federal Regulations, §392.7;
                        3:19-cv-03220-SEM-TSH # 65             Page 7 of 42




         (ff)   Failed to make sure the brakes were operable in the 2014 Peterbilt, in violation of

                the requirements of Title 49, Code of Federal Regulations, §393.48(a);

         (gg)   Failed to record the driver's duty status for each 24-hour period in violation of the

                requirements of Title 49, Code of Federal Regulations, § 395.8 Driver's record of

                duty status;

         (hh)   Failed to be knowledgeable of, and in compliance with, the full scope of the

                requirements and specifications, especially in regard to equipment such as brakes

                and ELD in violation of part Title 49, Code of Federal Regulations, § 393.1;

         (ii)   Permitted the unsafe operation of the 2014 Peterbilt, specifically in respect to

                modifying the brakes, which were inoperable, and the ELD which was inoperable

                in violation of part Title 49, Code of Federal Regulations, § 396.7; and

         (jj)   Was otherwise negligent in the operation of his motor vehicle.

         15.    That as a direct and proximate result of the negligence of Defendants and the

collision aforementioned, Plaintiff sustained injuries including severe injuries to her face,

including, but not limited to a broken nose and eye socket, causing nose and facial reconstruction

surgeries, the placement of a feeding tube and tracheostomy, numerous weeks in the hospital,

causing her to incur substantial expenses for medical and hospital care, causing her to be unable

to perform the activities she could perform but for the collision aforementioned, causing her to

suffer past and future disability, lost earnings and a diminution of his earning capacity in the past

and in the future, and causing her pain and suffering in the past, present and in the future.

                WHEREFORE, Plaintiff MARGARITA A. MARTINEZ prays for judgment

against Defendants in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00) plus

costs.
                       3:19-cv-03220-SEM-TSH # 65            Page 8 of 42




       COUNT II-MURRAY BROS LLC-WILFUL AND WANTON CONDUCT

       1.      That this cause of action occurred in Sangamon County, Illinois.

       2.      That MURRAY BROS LLC is and at all times herein was a Missouri limited

liability company based out of Farmington, Missouri, and a motor carrier capable of suing and

being sued in the State of Illinois operating under USDOT No. 1099637 and MC (MX) No.

452040 and traveling interstate conducting business in Illinois.

       3.      That on April 29, 2018, at approximately 5:32 P.M., MURRAY BROS LLC

owned the 2014 Peterbilt truck described hereinafter and employed the driver and operator,

JIMMIE DALE COX, of said 2014 Peterbilt truck.

       4.      That on April 29, 2018, at approximately 5:32 P.M., JIMMIE DALE COX was an

agent, servant and employee acting in the course and scope of his agency and employment of,

with and for the motor carrier MURRAY BROS LLC.

       5.      That on April 29, 2018, at approximately 5:32 P.M., PLAINTIFF MARGARITA

A. MARTINEZ was a passenger in a 2001 Chevrolet Cavalier motor vehicle being driven by

Tyler Parnell northbound on I-55, just immediately ahead of the 2014 Peterbilt truck driven by

JIMMIE DALE COX, that was stopped/and or slowed at or near milepost 102, Clear Lake

Township, Sangamon County, IL.

       6.      That on April 29, 2018, at approximately 5:32 P.M., JIMMIE DALE COX was

operating MURRAY BROS LLC’s 2014 Peterbilt Truck in a northbound direction on I-55 at or

near milepost 102, Clear Lake Township, Sangamon County, IL.

       7.      That on April 29, 2018, at approximately 5:32 P.M., the vehicle in which Plaintiff

was a passenger was struck in the rear by Defendant’s 2014 Peterbilt truck.
                        3:19-cv-03220-SEM-TSH # 65           Page 9 of 42




        8.      That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and MURRAY BROS LLC, by and through its agent and/or employee JIMMIE DALE

COX could not produce written logs, electronic logs, or driver’s record of duty status to the

police at the scene of the collision.

        9.      That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and MURRAY BROS LLC, by and through its agent and/or employee JIMMIE DALE

COX, was operating the 2014 Peterbilt without a working ELD for the previous 8 days.

        10.     That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and MURRAY BROS LLC, by and through its agent and/or employee JIMMIE DALE

COX, was operating the 2014 Peterbilt with the governor set at 70 miles per hour.

        11.     That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and MURRAY BROS LLC, by and through its agent and/or employee JIMMIE DALE

COX, was operating the 2014 Peterbilt with the brakes being modified with pliers.

        12.     That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and MURRAY BROS LLC, by and through its agent and/or employee JIMMIE DALE

COX, was operating the 2014 Peterbilt with inoperable brakes.

        13.     On October 11, 2011, Defendant, JIMMIE DALE COX, was convicted of

speeding in excess of 10 mph in Elsberry County, Missouri.

        14.     On February 2, 2014, Defendant, JIMMIE DALE COX, was involved in an

accident on Missouri Highway 32.

        15.     On October 21, 2015, Defendant, JIMMIE DALE COX, was convicted of

improper backing in Illinois.
                        3:19-cv-03220-SEM-TSH # 65             Page 10 of 42




       16. On December 18, 2015, Defendant, JIMMIE DALE COX, struck a diesel pump in

Batesville, Mississippi.

       17. On April 25, 2016, Defendant, JIMMIE DALE COX, was involved in an accident in

Pocahontas, Illinois.

       18. On July 13, 2016, Defendant, JIMMIE DALE COX, was convicted of speeding in

excess of 10 mph in Wisconsin.

       19. On January 25, 2018, Defendant, JIMMIE DALE COX, was involved in an accident

in Granada, Mississippi.

       20. On an unknown date prior to April 29, 2018, Defendant, JIMMIE DALE COX, was

involved in an accident on Highway 55 in Mississippi.

       21. Prior to April 29, 2018, the Federal Motor Carrier Safety Administration promulgated

a set of criteria that would define conditions in which a driver or commercial motor vehicle out

of service (“OOS”) or remove the driver or commercial motor vehicle from the roadway.

       22. Upon information and belief, on and before April 29, 2018, Defendant, MURRAY

BROS, LLC, had an out-of-service order violation that exceeded the national average for its

vehicles.

       23. Upon information and belief, on and before April 29, 2018, Defendant, MURRAY

BROS, LLC, had an out-of-service order violation that exceeded the national average for drivers.

       24. Upon information and belief, on and before April 29, 2018, had Defendant,

MURRAY BROS, LLC pulled Defendant, JIMMIE DALE COX’s, driving record it would have

revealed at least two (2) moving violations and convictions.

       25.      That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and MURRAY BROS LLC, by and through its agent and/or employee JIMMIE DALE
                     3:19-cv-03220-SEM-TSH # 65              Page 11 of 42




COX, had a duty of care to operate its vehicle in a reasonably safe manner and to hire competent,

safe personnel.

       26.    That the Defendant motor carrier, MURRAY BROS LLC, with wilful and wanton

conduct:

       (a)    Failed to make a reasonable inquiry as to its driver’s competence;

       (b)    Selected an incompetent and unfit driver;

       (c)    Failed to select a competent and fit driver;

       (d)    Hired and retained an unsafe and unqualified driver;

       (e)    Hired and retained an inadequately trained and incompetent driver;

       (f)    Entrusted the 2014 Peterbilt truck to an incompetent driver;

       (g)    Entrusted its vehicle to a driver it knew or should have known to be a reckless,

              unqualified, unsafe and incompetent driver;

       (h)    Permitted its motor vehicle to be operated in such a manner as was likely to cause

              an accident; and

       (i)    Permitted its driver to drive in excess of the hours of service provisions of Title

              49, Code of Federal Regulations, §395.0 et seq.

       (j)    Operated a motor vehicle in violation of Title 49, Code of Federal Regulations,

              §393.45 by modifying the brake tubing and hoses and failing to maintain same;

       (k)    Failed to meet the requirements of Title 49, Code of Federal Regulations,

              §390.3(e) which states that every employer and driver shall be knowledgeable of

              and comply with all regulations contained in this subchapter that are applicable to

              that motor carrier's operations, and all motor vehicle equipment and accessories
             3:19-cv-03220-SEM-TSH # 65              Page 12 of 42




      required by this chapter shall be maintained in compliance with all applicable

      performance and design criteria set forth in that chapter;

(l)   Falsified certificates, reports and records in violation of the requirements of Title

      49, Code of Federal Regulations, §390.35;

(m)   Failed to be responsible for the management, maintenance, operation, and driving

      of the 2014 Peterbilt, and the hiring, supervising, training, assigning, or

      dispatching of drivers, and failed to instruct agents, drivers, and employees in

      compliance with the rules in this part in violation of the requirements of Title 49,

      Code of Federal Regulations, §392.1;

(n)   Instructed, pressured, or allowed the operation of the 2014 Peterbilt between

      points in such period of time as would necessitate the 2014 Peterbilt being

      operated at speeds greater than those prescribed by the jurisdictions in or through

      which the commercial motor vehicle is being operated in violation of the

      requirements of Title 49, Code of Federal Regulations, §392.6;

(o)   Failed to inspect the service brakes, including trailer brake connections, to make

      sure they were in good working order in violation of the requirements of Title 49,

      Code of Federal Regulations, §392.7;

(p)   Failed to make sure the brakes were operable in the 2014 Peterbilt, in violation of

      the requirements of Title 49, Code of Federal Regulations, §393.48(a);

(q)   Failed to record the driver's duty status for each 24-hour period in violation of the

      requirements of Title 49, Code of Federal Regulations, § 395.8 Driver's record of

      duty status;
                        3:19-cv-03220-SEM-TSH # 65            Page 13 of 42




       (r)     Failed to be knowledgeable of, and in compliance with, the full scope of the

               requirements and specifications, especially in regard to equipment such as brakes

               and ELD in violation of part Title 49, Code of Federal Regulations, § 393.1;

       (s)     Permitted the unsafe operation of the 2014 Peterbilt, specifically in respect to

               modifying the brakes, which were inoperable, and the ELD which was inoperable

               in violation of part Title 49, Code of Federal Regulations, § 396.7;

       (t)     Never required Defendant JIMMIE DALE COX to perform an on-the-road

               driving skills test;

       (u)     Failed to provide Defendant JIMMIE DALE COX with behind-the-wheel driver

       safety training in the vehicle he would be expected to drive as part of his employment;

       (v) Failed to provide Defendant JIMMIE DALE COX with a significant driver safety

       training program prior to this crash;

       (w) Failed to provide Defendant JIMMIE DALE COX with a driver safety manual prior

       to this crash;

       (x) Failed to assign a skilled trainer to ride with Defendant JIMMIE DALE COX to

       evaluate his driving skills prior to this crash; and

       (y) Failed to provide Defendant JIMMIE DALE COX with sufficient driver safety

       training.

       27. That as a direct and proximate result of the wilful and wanton conduct of Defendants

and the collision aforementioned, Plaintiff sustained injuries including severe injuries to her face,

including, but not limited to a broken nose and eye socket, causing nose and facial reconstruction

surgeries, the placement of a feeding tube and tracheostomy, numerous weeks in the hospital,

causing her to incur substantial expenses for medical and hospital care, causing her to be unable
                       3:19-cv-03220-SEM-TSH # 65             Page 14 of 42




to perform the activities she could perform but for the collision aforementioned, causing her to

suffer past and future disability, lost earnings and a diminution of his earning capacity in the past

and in the future, and causing her pain and suffering in the past, present and in the future.

       WHEREFORE, Plaintiff MARGARITA A. MARTINEZ prays for judgment against

Defendants in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00), punitive

damages in excess of One Million Dollars ($1,000,000), and costs.

COUNT III-JIMMIE DALE COX & PIRAMAL GLASS-USA, INC.-NEGLIGENCE

       1.      That this cause of action occurred in Sangamon County, Illinois.

       2.      That Defendant PIRAMAL GLASS-USA, Inc. is and at all times herein was a

Delaware corporation, with a principal place of business of New Jersey, and a motor carrier

capable of suing and being sued in the State of Illinois which has operated under a USDOT

number and travels interstate conducting business in Illinois.

       3.      That on April 29, 2018, Defendant PIRAMAL GLASS-USA, Inc., was a

corporation that specialized in glass bottling and transported its materials interstate and did

business in Sangamon County, Illinois.

       4.      That on April 29, 2018, at approximately 5:32 P.M., PIRAMAL GLASS-USA,

Inc. operated, owned, managed or controlled the 2014 Peterbilt truck described hereinafter and

employed the driver and operator, JIMMIE DALE COX, of said 2014 Peterbilt truck.

       5.      That on April 29, 2018, at approximately 5:32 P.M., JIMMIE DALE COX was an

agent, servant and employee acting in the course and scope of his agency and employment of,

with and for PIRAMAL GLASS-USA, Inc.

       6.      That on April 29, 2018 Defendant PIRAMAL GLASS-USA, INC. had an

agreement in place with Defendant MURRAY BROS, LLC that stated it would allow only pre-
                       3:19-cv-03220-SEM-TSH # 65           Page 15 of 42




authorized drivers by PIRAMAL GLASS-USA, INC., or its representatives, to drive the tractors

it used to transport its goods.

        7.      That on April 29, 2018 Defendant PIRAMAL GLASS-USA, INC. had an

agreement in place with Defendant MURRAY BROS, LLC that directed that MURRAY BROS,

LLC would perform all routine maintenance and cleaning of the tractor and keep all licensing

and information on the tractor up to date.

        8. That on April 29, 2018 Defendant PIRAMAL GLASS-USA, INC. had an agreement in

place with Defendant MURRAY BROS, LLC that PIRAMAL GLASS-USA, INC. would

provide tractor orientation training for MURRAY BROS, LLC drivers.

        9.      That on April 29, 2018, at approximately 5:32 P.M., PLAINTIFF MARGARITA

A. MARTINEZ was a passenger in a 2001 Chevrolet Cavalier motor vehicle being driven by

Tyler Parnell northbound on I-55, just immediately ahead of the 2014 Peterbilt truck driven by

JIMMIE DALE COX, that was stopped/and or slowed at or near milepost 102, Clear Lake

Township, Sangamon County, IL.

        10.     That on April 29, 2018, at approximately 5:32 P.M., JIMMIE DALE COX was

operating under the management and control of PIRAMAL GLASS-USA, Inc. as he drove the

2014 Peterbilt Truck in a northbound direction on I-55 at or near milepost 102, Clear Lake

Township, Sangamon County, IL.

        11.     That on April 29, 2018, at approximately 5:32 P.M., the vehicle in which Plaintiff

was a passenger was struck in the rear by Defendant’s 2014 Peterbilt truck.

        12.     That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and PIRAMAL GLASS-USA, Inc., by and through its agent and/or employee JIMMIE
                       3:19-cv-03220-SEM-TSH # 65           Page 16 of 42




DALE COX could not produce written logs, electronic logs, or driver’s record of duty status to

the police at the scene of the collision.

        13.     That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and PIRAMAL GLASS-USA, Inc., by and through its agent and/or employee JIMMIE

DALE COX, was operating the 2014 Peterbilt without a working ELD for the previous 8 days.

        14.     That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and PIRAMAL GLASS-USA, Inc., by and through its agent and/or employee JIMMIE

DALE COX, was operating the 2014 Peterbilt with the governor set at 70 miles per hour.

        15.     That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and PIRAMAL GLASS-USA, Inc., by and through its agent and/or employee JIMMIE

DALE COX, was operating the 2014 Peterbilt with the brakes being modified with pliers.

        16.     That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and PIRAMAL GLASS-USA, Inc., by and through its agent and/or employee JIMMIE

DALE COX, was operating the 2014 Peterbilt with inoperable brakes.

        17.     That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and PIRAMAL GLASS-USA, Inc., by and through its agent and/or employee JIMMIE

DALE COX, had a duty of care to operate, manage or control its vehicle in a reasonably safe

manner.

        18.     That on April 29, 2018, at approximately 5:32 P.M., Defendant motor carrier

PIRAMAL GLASS-USA, Inc., individually and by and through its agent and/or employee,

Defendant JIMMIE DALE COX, and JIMMIE DALE COX, individually, were then and there

guilty of one or more of the following negligent acts and/or omissions:

        (a)     Failed to keep a careful lookout;
              3:19-cv-03220-SEM-TSH # 65              Page 17 of 42




(b)    Failed to stop his motor vehicle when the danger of collision was imminent, in

       violation of 625 ILCS §5/11-601(a);

(c)    Failed to yield the right-of-way;

(d)    Drove at an excessive speed;

(e)    Drove at a speed in excess of the conditions of the roadway in violation of 625

       ILCS §5/11-601(a);

(f) Was using an electronic communication device in violation of 625 ILCS §5/12-610.2

(b);

(g)    Operated a motor vehicle while using a hand-held mobile telephone in violation

       of Title 49, Code of Federal Regulations, §392.82;

(h)    Knew or by the use of the highest degree of care could have known that there was

       a reasonable likelihood of collision in time thereafter to have stopped, or swerved,

       or slackened speed or slackened speed and swerved but failed to do so;

(i)    Drove his 2014 Peterbilt truck in such a manner so as to strike and collide with

       the rear of Plaintiff’s vehicle;

(j)    Failed to apply brakes and steer the 2014 Peterbilt truck in such manner as to

       prevent it from striking the rear of Plaintiff’s vehicle;

(k)    Failed to operate a commercial vehicle in accordance with the laws and

       regulations of the Code of Federal Regulations in violation of Title 49, Code of

       Federal Regulations, §392.2;

(l)    Drove a motor vehicle without first being satisfied that the motor vehicle was in a

       safe operating condition in violation of Title 49, Code of Federal Regulations,

       §396.13(a);
              3:19-cv-03220-SEM-TSH # 65              Page 18 of 42




(m)    Operated a motor vehicle in such a condition as was likely to cause an accident in

       violation of the provisions of Title 49, Code of Federal Regulations, §396.7(a);

(l)    Operated a commercial motor vehicle with defective equipment;

(n)    Operated a 2014 Peterbilt truck with defective equipment;

(o)    Operated a trailer with defective equipment;

(p)    Failed to maintain the required brake systems on the 2014 Peterbilt truck in

violation of the provisions of Title 49, Code of Federal Regulations, §393.40;

(q)    Failed to maintain properly performing brakes on the 2014 Peterbilt truck and

       commercial motor vehicle in violation of the requirements of Title 49, Code of

       Federal Regulations, §393.52;

(r)    Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in

       violation of 625 ILCS §5/12-301;

(s)    Operated a motor vehicle in violation of Title 49, Code of Federal Regulations,

       §393.45 by modifying the brake tubing and hoses and failing to maintain same;

(t)    Failed to inspect the 2014 Peterbilt truck in violation of the provisions of Title 49,

       Code of Federal Regulations, §396.3(a);

(u)    Operated a 2014 Peterbilt truck when it was not in a safe and proper operating

       condition in violation of the provisions of Title 49, Code of Federal Regulations,

       §396.3(a)(1);

(v)    Drove a commercial motor vehicle without first being satisfied that the service

       brakes and truck brake connections were in good working order in violation of the

       provisions of Title 49, Code of Federal Regulations, §392.7;
              3:19-cv-03220-SEM-TSH # 65              Page 19 of 42




(w)    Drove and operated a commercial motor vehicle in violation of the hours of

       service provisions of Title 49, Code of Federal Regulations, §395.0 et seq.;

(x)    Drove and operated a commercial motor vehicle for more than ten hours

       following eight consecutive hours off-duty in violation of the provisions of Title

       49, Code of Federal Regulations, §395.3;

(y)    Followed another vehicle more closely than was reasonable and prudent, without

       due regard for the speed of such vehicles and the traffic upon the highway in

       violation of 625 ILCS §5/11-710;

(z)    Failed to give an audible warning with the horn when such warning was

       reasonably necessary to ensure safety in violation of 625 ILCS §5/12-601;

(aa)   Failed to meet the requirements of Title 49, Code of Federal Regulations,

       §390.3(e) which states that every employer and driver shall be knowledgeable of

       and comply with all regulations contained in this subchapter that are applicable to

       that motor carrier's operations, and all motor vehicle equipment and accessories

       required by this chapter shall be maintained in compliance with all applicable

       performance and design criteria set forth in that chapter;

(bb)   Falsified certificates, reports and records in violation of the requirements of Title

       49, Code of Federal Regulations, §390.35;

(cc)   Failed to be responsible for the management, maintenance, operation, and driving

       of the 2014 Peterbilt, and the hiring, supervising, training, assigning, or

       dispatching of drivers, and failed to instruct agents, drivers, and employees in

       compliance with the rules in this part in violation of the requirements of Title 49,

       Code of Federal Regulations, §392.1;
                      3:19-cv-03220-SEM-TSH # 65              Page 20 of 42




       (dd)    Instructed, pressured, or allowed the operation of the 2014 Peterbilt between

               points in such period of time as would necessitate the 2014 Peterbilt being

               operated at speeds greater than those prescribed by the jurisdictions in or through

               which the commercial motor vehicle is being operated in violation of the

               requirements of Title 49, Code of Federal Regulations, §392.6;

       (ee)    Failed to inspect the service brakes, including trailer brake connections, to make

               sure they were in good working order in violation of the requirements of Title 49,

               Code of Federal Regulations, §392.7;

       (ff)    Failed to make sure the brakes were operable in the 2014 Peterbilt, in violation of

               the requirements of Title 49, Code of Federal Regulations, §393.48(a);

       (gg)    Failed to record the driver's duty status for each 24-hour period in violation of the

               requirements of Title 49, Code of Federal Regulations, § 395.8 Driver's record of

               duty status;

       (hh)    Failed to be knowledgeable of, and in compliance with, the full scope of the

               requirements and specifications, especially in regard to equipment such as brakes

               and ELD in violation of part Title 49, Code of Federal Regulations, § 393.1;

       (ii)    Permitted the unsafe operation of the 2014 Peterbilt, specifically in respect to

               modifying the brakes, which were inoperable, and the ELD which was inoperable

               in violation of part Title 49, Code of Federal Regulations, § 396.7; and

       (jj)    Was otherwise negligent in the operation of his motor vehicle.

       19.     That as a direct and proximate result of the negligence of Defendants and the

collision aforementioned, Plaintiff sustained injuries including severe injuries to her face,

including, but not limited to a broken nose and eye socket, causing nose and facial reconstruction
                       3:19-cv-03220-SEM-TSH # 65             Page 21 of 42




surgeries, the placement of a feeding tube and tracheostomy, numerous weeks in the hospital,

causing her to incur substantial expenses for medical and hospital care, causing her to be unable

to perform the activities she could perform but for the collision aforementioned, causing her to

suffer past and future disability, lost earnings and a diminution of his earning capacity in the past

and in the future, and causing her pain and suffering in the past, present and in the future.

               WHEREFORE, Plaintiff MARGARITA A. MARTINEZ prays for judgment

against Defendants in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00) plus

costs.

         COUNT IV-PIRAMAL GLASS-USA, INC.-WILFUL AND WANTON CONDUCT

         1.    That this cause of action occurred in Sangamon County, Illinois.

         2.    That Defendant PIRAMAL GLASS-USA, Inc. is and at all times herein was a

Delaware corporation, with a principal place of business of New Jersey, and a motor carrier

capable of suing and being sued in the State of Illinois which has operated under a USDOT

number and travels interstate conducting business in Illinois.

         3.    That on April 29, 2018, Defendant PIRAMAL GLASS-USA, Inc., was a

corporation that specialized in glass bottling and transported its materials interstate and did

business in Sangamon County, Illinois.

         4.    That on April 29, 2018, at approximately 5:32 P.M., PIRAMAL GLASS-USA,

Inc. operated, owned, managed or controlled the 2014 Peterbilt truck described hereinafter and

employed the driver and operator, JIMMIE DALE COX, of said 2014 Peterbilt truck.

         5.    That on April 29, 2018, at approximately 5:32 P.M., JIMMIE DALE COX was an

agent, servant and employee acting in the course and scope of his agency and employment of,

with and for PIRAMAL GLASS-USA, Inc.
                       3:19-cv-03220-SEM-TSH # 65           Page 22 of 42




        6.      That on April 29, 2018 Defendant PIRAMAL GLASS-USA, INC. had an

agreement in place with Defendant MURRAY BROS, LLC that stated it would allow only pre-

authorized drivers by PIRAMAL GLASS-USA, INC., or its representatives, to drive the tractors

it used to transport its goods.

        7.      That on April 29, 2018 Defendant PIRAMAL GLASS-USA, INC. had an

agreement in place with Defendant MURRAY BROS, LLC that directed that MURRAY BROS,

LLC would perform all routine maintenance and cleaning of the tractor and keep all licensing

and information on the tractor up to date.

        8. That on April 29, 2018 Defendant PIRAMAL GLASS-USA, INC. had an agreement in

place with Defendant MURRAY BROS, LLC that PIRAMAL GLASS-USA, INC. would

provide tractor orientation training for MURRAY BROS, LLC drivers.

        9.      That on April 29, 2018, at approximately 5:32 P.M., PLAINTIFF MARGARITA

A. MARTINEZ was a passenger in a 2001 Chevrolet Cavalier motor vehicle being driven by

Tyler Parnell northbound on I-55, just immediately ahead of the 2014 Peterbilt truck driven by

JIMMIE DALE COX, that was stopped/and or slowed at or near milepost 102, Clear Lake

Township, Sangamon County, IL.

        10.     That on April 29, 2018, at approximately 5:32 P.M., JIMMIE DALE COX was

operating under the management and control of PIRAMAL GLASS-USA, Inc.as he drove the

2014 Peterbilt Truck in a northbound direction on I-55 at or near milepost 102, Clear Lake

Township, Sangamon County, IL.

        11.     That on April 29, 2018, at approximately 5:32 P.M., the vehicle in which Plaintiff

was a passenger was struck in the rear by Defendant’s 2014 Peterbilt truck.
                       3:19-cv-03220-SEM-TSH # 65        Page 23 of 42




        12.     That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and PIRAMAL GLASS-USA, Inc., by and through its agent and/or employee JIMMIE

DALE COX could not produce written logs, electronic logs, or driver’s record of duty status to

the police at the scene of the collision.

        13.     That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and PIRAMAL GLASS-USA, Inc., by and through its agent and/or employee JIMMIE

DALE COX, was operating the 2014 Peterbilt without a working ELD for the previous 8 days.

        14.     That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and PIRAMAL GLASS-USA, Inc., by and through its agent and/or employee JIMMIE

DALE COX, was operating the 2014 Peterbilt with the governor set at 70 miles per hour.

        15.     That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and PIRAMAL GLASS-USA, Inc., by and through its agent and/or employee JIMMIE

DALE COX, was operating the 2014 Peterbilt with the brakes being modified with pliers.

        16.     That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and PIRAMAL GLASS-USA, Inc., by and through its agent and/or employee JIMMIE

DALE COX, was operating the 2014 Peterbilt with inoperable brakes.

        17.     On October 11, 2011, Defendant, JIMMIE DALE COX, was convicted of

speeding in excess of 10 mph in Elsberry County, Missouri.

        18.     On February 2, 2014, Defendant, JIMMIE DALE COX, was involved in an

accident on Missouri Highway 32.

        19.     On October 21, 2015, Defendant, JIMMIE DALE COX, was convicted of

improper backing in Illinois.
                        3:19-cv-03220-SEM-TSH # 65          Page 24 of 42




       20. On December 18, 2015, Defendant, JIMMIE DALE COX, struck a diesel pump in

Batesville, Mississippi.

       21. On April 25, 2016, Defendant, JIMMIE DALE COX, was involved in an accident in

Pocahontas, Illinois.

       22. On July 13, 2016, Defendant, JIMMIE DALE COX, was convicted of speeding in

excess of 10 mph in Wisconsin.

       23. On January 25, 2018, Defendant, JIMMIE DALE COX, was involved in an accident

in Granada, Mississippi.

       24. On an unknown date prior to April 29, 2018, Defendant, JIMMIE DALE COX, was

involved in an accident on Highway 55 in Mississippi.

       25. Prior to April 29, 2018, the Federal Motor Carrier Safety Administration promulgated

a set of criteria that would define conditions in which a driver or commercial motor vehicle out

of service (“OOS”) or remove the driver or commercial motor vehicle from the roadway.

       26. Upon information and belief, on and before April 29, 2018, Defendant, MURRAY

BROS, LLC, had an out-of-service order violation that exceeded the national average for its

vehicles.

       27. Upon information and belief, on and before April 29, 2018, Defendant, MURRAY

BROS, LLC, had an out-of-service order violation that exceeded the national average for drivers.

       28. Upon information and belief, on and before April 29, 2018, had Defendant,

PIRAMAL GLASS-USA, INC. pulled Defendant, JIMMIE DALE COX’s, driving record it

would have revealed at least two (2) moving violations and convictions.
                      3:19-cv-03220-SEM-TSH # 65             Page 25 of 42




       29.    That on April 29, 2018, Defendant PIRAMAL GLASS-USA, INC. knew or

should have known that Defendant JIMMIE DALE COX, and Defendant MURRAY BROS,

LLC were unfit to transport glass bottles/jars from Missouri to Wisconsin.

       30.     That on April 29, 2018, Defendant PIRAMAL GLASS-USA, Inc., owed a duty

of care to employ a competent and careful trucking company to transport its goods on the public

roadways.

       31.    That on April 29, 2018, at approximately 5:32 P.M., Defendant motor carrier

PIRAMAL GLASS-USA, Inc., individually and by and through its agent and/or employee,

Defendant JIMMIE DALE COX, and JIMMIE DALE COX, individually, were then and there

guilty of wilful and wanton conduct based one or more of the following acts and/or omissions:

       (a)    Failed to make a reasonable inquiry as to its driver’s competence;

       (b)    Selected an incompetent and unfit driver;

       (c)    Failed to select a competent and fit driver;

       (d)    Hired and retained an unsafe and unqualified driver;

       (e)    Hired and retained an inadequately trained and incompetent driver;

       (f)    Entrusted the 2014 Peterbilt truck to an incompetent driver;

       (g)    Entrusted its vehicle to a driver it knew or should have known to be a reckless,

              unqualified, unsafe and incompetent driver;

       (h)    Permitted its motor vehicle to be operated in such a manner as was likely to cause

              an accident; and

       (i)    Permitted its driver to drive in excess of the hours of service provisions of Title

              49, Code of Federal Regulations, §395.0 et seq.
             3:19-cv-03220-SEM-TSH # 65              Page 26 of 42




(j)   Failed to meet the requirements of Title 49, Code of Federal Regulations,

      §390.3(e) which states that every employer and driver shall be knowledgeable of

      and comply with all regulations contained in this subchapter that are applicable to

      that motor carrier's operations, and all motor vehicle equipment and accessories

      required by this chapter shall be maintained in compliance with all applicable

      performance and design criteria set forth in that chapter;

(k)   Falsified certificates, reports and records in violation of the requirements of Title

      49, Code of Federal Regulations, §390.35;

(l)   Failed to be responsible for the management, maintenance, operation, and driving

      of the 2014 Peterbilt, and the hiring, supervising, training, assigning, or

      dispatching of drivers, and failed to instruct agents, drivers, and employees in

      compliance with the rules in this part in violation of the requirements of Title 49,

      Code of Federal Regulations, §392.1;

(m)   Instructed, pressured, or allowed the operation of the 2014 Peterbilt between

      points in such period of time as would necessitate the 2014 Peterbilt being

      operated at speeds greater than those prescribed by the jurisdictions in or through

      which the commercial motor vehicle is being operated in violation of the

      requirements of Title 49, Code of Federal Regulations, §392.6;

(n)   Failed to inspect the service brakes, including trailer brake connections, to make

      sure they were in good working order in violation of the requirements of Title 49,

      Code of Federal Regulations, §392.7;

(o)   Failed to make sure the brakes were operable in the 2014 Peterbilt, in violation of

      the requirements of Title 49, Code of Federal Regulations, §393.48(a);
                       3:19-cv-03220-SEM-TSH # 65             Page 27 of 42




       (p)     Failed to record the driver's duty status for each 24-hour period in violation of the

               requirements of Title 49, Code of Federal Regulations, § 395.8 Driver's record of

               duty status;

       (q)     Failed to be knowledgeable of, and in compliance with, the full scope of the

               requirements and specifications, especially in regard to equipment such as brakes

               and ELD in violation of part Title 49, Code of Federal Regulations, § 393.1;

       (r)     Permitted the unsafe operation of the 2014 Peterbilt, specifically in respect to

               modifying the brakes, which were inoperable, and the ELD which was inoperable

               in violation of part Title 49, Code of Federal Regulations, § 396.7.

       32.     That as a direct and proximate result of the wilful and wanton conduct of

Defendants and the collision aforementioned, Plaintiff sustained injuries including severe

injuries to her face, including, but not limited to a broken nose and eye socket, causing nose and

facial reconstruction surgeries, the placement of a feeding tube and tracheostomy, numerous

weeks in the hospital, causing her to incur substantial expenses for medical and hospital care,

causing her to be unable to perform the activities she could perform but for the collision

aforementioned, causing her to suffer past and future disability, lost earnings and a diminution of

his earning capacity in the past and in the future, and causing her pain and suffering in the past,

present and in the future.

       WHEREFORE, Plaintiff MARGARITA A. MARTINEZ prays for judgment against

Defendants in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00), punitive

damages in excess of One Million Dollars ($1,000,000), and costs.
                       3:19-cv-03220-SEM-TSH # 65              Page 28 of 42




    COUNT V-JIMMIE DALE COX & LARRY MURRAY TRUCKING, INC.-
NEGLIGENCE

         1.    That this cause of action occurred in Sangamon County, Illinois.

         2.    That LARRY MURRAY TRUCKING, INC. is and at all times herein was a

Missouri corporation based out of Farmington, Missouri, bearing the same street address as

MURRAY BROS, LLC, and a motor carrier capable of suing and being sued in the State of

Illinois and traveling interstate conducting business in Illinois.

         3.    That on April 29, 2018, at approximately 5:32 P.M., LARRY MURRAY

TRUCKING, INC. owned, managed, and/or operated the 2014 Peterbilt truck described

hereinafter and employed the driver and operator, JIMMIE DALE COX, of said 2014 Peterbilt

truck.

         4.    That on April 29, 2018, at approximately 5:32 P.M., JIMMIE DALE COX was an

agent, servant and employee acting in the course and scope of his agency and employment of,

with and for the motor carrier LARRY MURRAY TRUCKING, INC.

         5.    That on and before April 29, 2018, Larry Murray, individual, and his brother Lee

Murray, individual, used LARRY MURRAY TRUCKING, INC. and MURRAY BROS, LLC

(jointly owned by both Lee and Larry Murray) interchangeably for business with and amongst

each other, sharing agreements, contracts, training, equipment, drivers, logs, maintenance, street

address, and storage facilities.

         6.    That on April 29, 2018, at approximately 5:32 P.M., PLAINTIFF MARGARITA

A. MARTINEZ was a passenger in a 2001 Chevrolet Cavalier motor vehicle being driven by

Tyler Parnell northbound on I-55, just immediately ahead of the 2014 Peterbilt truck driven by

JIMMIE DALE COX, that was stopped/and or slowed at or near milepost 102, Clear Lake

Township, Sangamon County, IL.
                       3:19-cv-03220-SEM-TSH # 65           Page 29 of 42




          7.    That on April 29, 2018, at approximately 5:32 P.M., JIMMIE DALE COX was

operating LARRY MURRAY TRUCKING, INC.’s 2014 Peterbilt Truck in a northbound

direction on I-55 at or near milepost 102, Clear Lake Township, Sangamon County, IL.

          8.    That on April 29, 2018, at approximately 5:32 P.M., the vehicle in which Plaintiff

was a passenger was struck in the rear by Defendant’s 2014 Peterbilt truck.

          9.    That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and LARRY MURRAY TRUCKING, INC., by and through its agent and/or employee

JIMMIE DALE COX, had a duty of care to operate its vehicle in a reasonably safe manner.

          10.   That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and LARRY MURRAY TRUCKING, INC., by and through its agent and/or employee

JIMMIE DALE COX could not produce written logs, electronic logs, or driver’s record of duty

status to the police at the scene of the collision.

          11.   That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and LARRY MURRAY TRUCKING, INC., by and through its agent and/or employee

JIMMIE DALE COX, was operating the 2014 Peterbilt without a working ELD for the previous

8 days.

          12.   That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and LARRY MURRAY TRUCKING, INC., by and through its agent and/or employee

JIMMIE DALE COX, was operating the 2014 Peterbilt with the governor set at 70 miles per

hour.

          13.   That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and LARRY MURRAY TRUCKING, INC., by and through its agent and/or employee
                        3:19-cv-03220-SEM-TSH # 65            Page 30 of 42




JIMMIE DALE COX, was operating the 2014 Peterbilt with the brakes being modified with

pliers.

          14.    That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and LARRY MURRAY TRUCKING, INC., by and through its agent and/or employee

JIMMIE DALE COX, was operating the 2014 Peterbilt with inoperable brakes.

          15.    That on April 29, 2018, at approximately 5:32 P.M., defendant LARRY

MURRAY TRUCKING, INC., individually and by and through its agent and/or employee,

defendant JIMMIE DALE COX, and JIMMIE DALE COX, individually, were then and there

guilty of one or more of the following negligent acts and/or omissions:

          (a)    (Failed to keep a careful lookout;

          (b)    Failed to stop his motor vehicle when the danger of collision was imminent, in

                 violation of 625 ILCS §5/11-601(a);

          (c)    Failed to yield the right-of-way;

          (d)    Drove at an excessive speed;

          (e)    Drove at a speed in excess of the conditions of the roadway in violation of 625

                 ILCS §5/11-601(a);

          (f) Was using an electronic communication device in violation of 625 ILCS §5/12-610.2

          (b);

          (g)    Operated a motor vehicle while using a hand-held mobile telephone in violation

                 of Title 49, Code of Federal Regulations, §392.82;

          (h)    Knew or by the use of the highest degree of care could have known that there was

                 a reasonable likelihood of collision in time thereafter to have stopped, or swerved,

                 or slackened speed or slackened speed and swerved but failed to do so;
              3:19-cv-03220-SEM-TSH # 65              Page 31 of 42




(i)    Drove his 2014 Peterbilt truck in such a manner so as to strike and collide with

       the rear of Plaintiff’s vehicle;

(j)    Failed to apply brakes and steer the 2014 Peterbilt truck in such manner as to

       prevent it from striking the rear of Plaintiff’s vehicle;

(k)    Failed to operate a commercial vehicle in accordance with the laws and

       regulations of the Code of Federal Regulations in violation of Title 49, Code of

       Federal Regulations, §392.2;

(l)    Drove a motor vehicle without first being satisfied that the motor vehicle was in a

       safe operating condition in violation of Title 49, Code of Federal Regulations,

       §396.13(a);

(m)    Operated a motor vehicle in such a condition as was likely to cause an accident in

       violation of the provisions of Title 49, Code of Federal Regulations, §396.7(a);

(l)    Operated a commercial motor vehicle with defective equipment;

(n)    Operated a 2014 Peterbilt truck with defective equipment;

(o)    Operated a trailer with defective equipment;

(p)    Failed to maintain the required brake systems on the 2014 Peterbilt truck in

violation of the provisions of Title 49, Code of Federal Regulations, §393.40;

(q)    Failed to maintain properly performing brakes on the 2014 Peterbilt truck and

       commercial motor vehicle in violation of the requirements of Title 49, Code of

       Federal Regulations, §393.52;

(r)    Failed to maintain the brakes of his 2014 Peterbilt truck in good working order in

       violation of 625 ILCS §5/12-301;
              3:19-cv-03220-SEM-TSH # 65              Page 32 of 42




(s)    Operated a motor vehicle in violation of Title 49, Code of Federal Regulations,

       §393.45 by modifying the brake tubing and hoses and failing to maintain same;

(t)    Failed to inspect the 2014 Peterbilt truck in violation of the provisions of Title 49,

       Code of Federal Regulations, §396.3(a);

(u)    Operated a 2014 Peterbilt truck when it was not in a safe and proper operating

       condition in violation of the provisions of Title 49, Code of Federal Regulations,

       §396.3(a)(1);

(v)    Drove a commercial motor vehicle without first being satisfied that the service

       brakes and truck brake connections were in good working order in violation of the

       provisions of Title 49, Code of Federal Regulations, §392.7;

(w)    Drove and operated a commercial motor vehicle in violation of the hours of

       service provisions of Title 49, Code of Federal Regulations, §395.0 et seq.;

(x)    Drove and operated a commercial motor vehicle for more than ten hours

       following eight consecutive hours off-duty in violation of the provisions of Title

       49, Code of Federal Regulations, §395.3;

(y)    Followed another vehicle more closely than was reasonable and prudent, without

       due regard for the speed of such vehicles and the traffic upon the highway in

       violation of 625 ILCS §5/11-710;

(z)    Failed to give an audible warning with the horn when such warning was

       reasonably necessary to ensure safety in violation of 625 ILCS §5/12-601;

(aa)   Failed to meet the requirements of Title 49, Code of Federal Regulations,

       §390.3(e) which states that every employer and driver shall be knowledgeable of

       and comply with all regulations contained in this subchapter that are applicable to
              3:19-cv-03220-SEM-TSH # 65              Page 33 of 42




       that motor carrier's operations, and all motor vehicle equipment and accessories

       required by this chapter shall be maintained in compliance with all applicable

       performance and design criteria set forth in that chapter;

(bb)   Falsified certificates, reports and records in violation of the requirements of Title

       49, Code of Federal Regulations, §390.35;

(cc)   Failed to be responsible for the management, maintenance, operation, and driving

       of the 2014 Peterbilt, and the hiring, supervising, training, assigning, or

       dispatching of drivers, and failed to instruct agents, drivers, and employees in

       compliance with the rules in this part in violation of the requirements of Title 49,

       Code of Federal Regulations, §392.1;

(dd)   Instructed, pressured, or allowed the operation of the 2014 Peterbilt between

       points in such period of time as would necessitate the 2014 Peterbilt being

       operated at speeds greater than those prescribed by the jurisdictions in or through

       which the commercial motor vehicle is being operated in violation of the

       requirements of Title 49, Code of Federal Regulations, §392.6;

(ee)   Failed to inspect the service brakes, including trailer brake connections, to make

       sure they were in good working order in violation of the requirements of Title 49,

       Code of Federal Regulations, §392.7;

(ff)   Failed to make sure the brakes were operable in the 2014 Peterbilt, in violation of

       the requirements of Title 49, Code of Federal Regulations, §393.48(a);

(gg)   Failed to record the driver's duty status for each 24-hour period in violation of the

       requirements of Title 49, Code of Federal Regulations, § 395.8 Driver's record of

       duty status;
                       3:19-cv-03220-SEM-TSH # 65             Page 34 of 42




         (hh)   Failed to be knowledgeable of, and in compliance with, the full scope of the

                requirements and specifications, especially in regard to equipment such as brakes

                and ELD in violation of part Title 49, Code of Federal Regulations, § 393.1;

         (ii)   Permitted the unsafe operation of the 2014 Peterbilt, specifically in respect to

                modifying the brakes, which were inoperable, and the ELD which was inoperable

                in violation of part Title 49, Code of Federal Regulations, § 396.7; and

         (jj)   Was otherwise negligent in the operation of his motor vehicle.

         16.    That as a direct and proximate result of the negligence of Defendants and the

collision aforementioned, Plaintiff sustained injuries including severe injuries to her face,

including, but not limited to a broken nose and eye socket, causing nose and facial reconstruction

surgeries, the placement of a feeding tube and tracheostomy, numerous weeks in the hospital,

causing her to incur substantial expenses for medical and hospital care, causing her to be unable

to perform the activities she could perform but for the collision aforementioned, causing her to

suffer past and future disability, lost earnings and a diminution of his earning capacity in the past

and in the future, and causing her pain and suffering in the past, present and in the future.

                WHEREFORE, Plaintiff MARGARITA A. MARTINEZ prays for judgment

against Defendants in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00) plus

costs.

COUNT VI-LARRY MURRAY TRUCKING, INC.-NEGLIGENT HIRING, TRAINING,
SUPERVISION AND RETENTION

         1.     That this cause of action occurred in Sangamon County, Illinois.

         2.     That LARRY MURRAY TRUCKING, INC. is and at all times herein was a

Missouri corporation based out of Farmington, Missouri, bearing the same street address as
                       3:19-cv-03220-SEM-TSH # 65              Page 35 of 42




MURRAY BROS, LLC, and a motor carrier capable of suing and being sued in the State of

Illinois and traveling interstate conducting business in Illinois.

         3.     That on April 29, 2018, at approximately 5:32 P.M., LARRY MURRAY

TRUCKING, INC. owned managed, and/or operated the 2014 Peterbilt truck described

hereinafter and employed the driver and operator, JIMMIE DALE COX, of said 2014 Peterbilt

truck.

         4.     That LARRY MURRAY TRUCKING, INC. has had its carrier status

involuntarily revoked on at least two occasions prior to April 29, 2018.

         5.     That on and before April 29, 2018, Larry Murray, individual, and his brother Lee

Murray, individual, used LARRY MURRAY TRUCKING, INC. and MURRAY BROS, LLC

(jointly owned by both Lee and Larry Murray) interchangeably for business with and amongst

each other, sharing contracts, training, equipment, drivers, logs, maintenance, street address, and

storage facilities.

         6.     That on April 29, 2018, at approximately 5:32 P.M., JIMMIE DALE COX was an

agent, servant and employee acting in the course and scope of his agency and employment of,

with and for the motor carrier LARRY MURRAY TRUCKING, INC.

         7.     That on April 29, 2018, at approximately 5:32 P.M., PLAINTIFF MARGARITA

A. MARTINEZ was a passenger in a 2001 Chevrolet Cavalier motor vehicle being driven by

Tyler Parnell northbound on I-55, just immediately ahead of the 2014 Peterbilt truck driven by

JIMMIE DALE COX, that was stopped/and or slowed at or near milepost 102, Clear Lake

Township, Sangamon County, IL.
                       3:19-cv-03220-SEM-TSH # 65           Page 36 of 42




          8.    That on April 29, 2018, at approximately 5:32 P.M., JIMMIE DALE COX was

operating LARRY MURRAY TRUCKING’s 2014 Peterbilt Truck in a northbound direction on

I-55 at or near milepost 102, Clear Lake Township, Sangamon County, IL.

          9.    That on April 29, 2018, at approximately 5:32 P.M., the vehicle in which Plaintiff

was a passenger was struck in the rear by Defendant’s 2014 Peterbilt truck.

          10.   That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and LARRY MURRAY TRUCKING, INC., by and through its agent and/or employee

JIMMIE DALE COX could not produce written logs, electronic logs, or driver’s record of duty

status to the police at the scene of the collision.

          11.   That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and LARRY MURRAY TRUCKING, INC., by and through its agent and/or employee

JIMMIE DALE COX, was operating the 2014 Peterbilt without a working ELD for the previous

8 days.

          12.   That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and LARRY MURRAY TRUCKING, INC., by and through its agent and/or employee

JIMMIE DALE COX, was operating the 2014 Peterbilt with the governor set at 70 miles per

hour.

          13.   That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and LARRY MURRAY TRUCKING, INC., by and through its agent and/or employee

JIMMIE DALE COX, was operating the 2014 Peterbilt with the brakes being modified with

pliers.
                        3:19-cv-03220-SEM-TSH # 65          Page 37 of 42




       14.     That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and LARRY MURRAY TRUCKING, INC., by and through its agent and/or employee

JIMMIE DALE COX, was operating the 2014 Peterbilt with inoperable brakes.

       15.     On October 11, 2011, Defendant, JIMMIE DALE COX, was convicted of

speeding in excess of 10 mph in Elsberry County, Missouri.

       16.     On February 2, 2014, Defendant, JIMMIE DALE COX, was involved in an

accident on Missouri Highway 32.

       17.     On October 21, 2015, Defendant, JIMMIE DALE COX, was convicted of

improper backing in Illinois.

       18. On December 18, 2015, Defendant, JIMMIE DALE COX, struck a diesel pump in

Batesville, Mississippi.

       19. On April 25, 2016, Defendant, JIMMIE DALE COX, was involved in an accident in

Pocahontas, Illinois.

       20. On July 13, 2016, Defendant, JIMMIE DALE COX, was convicted of speeding in

excess of 10 mph in Wisconsin.

       21. On January 25, 2018, Defendant, JIMMIE DALE COX, was involved in an accident

in Granada, Mississippi.

       22. On an unknown date prior to April 29, 2018, Defendant, JIMMIE DALE COX, was

involved in an accident on Highway 55 in Mississippi.

       23. Prior to April 29, 2018, the Federal Motor Carrier Safety Administration promulgated

a set of criteria that would define conditions in which a driver or commercial motor vehicle out

of service (“OOS”) or remove the driver or commercial motor vehicle from the roadway.
                       3:19-cv-03220-SEM-TSH # 65           Page 38 of 42




       24. Upon information and belief, on and before April 29, 2018, Defendant, LARRY

MURRAY TRUCKING, INC. had an out-of-service order violation that exceeded the national

average for its vehicles.

       25. Upon information and belief, on and before April 29, 2018, Defendant, LARRY

MURRAY TRUCKING, INC. had an out-of-service order violation that exceeded the national

average for drivers.

       26. Upon information and belief, on and before April 29, 2018, had Defendant, LARRY

MURRAY TRUCKING, INC. pulled Defendant, JIMMIE DALE COX’s, driving record it

would have revealed at least two (2) moving violations and convictions.

       27.     That on April 29, 2018, Defendant LARRY MURRAY TRUCKING, INC. knew

or should have known that Defendant JIMMIE DALE COX was unfit to transport glass

bottles/jars from Missouri to Wisconsin.

       28.      That on April 29, 2018, Defendant LARRY MURRAY TRUCKING, Inc., owed

a duty of care to employ a competent and careful trucking company to transport its goods on the

public roadways.

       29.      That on April 29, 2018, at approximately 5:32 P.M., Defendants JIMMIE DALE

COX and LARRY MURRAY TRUCKING, INC., by and through its agent and/or employee

JIMMIE DALE COX, had a duty of care to operate its vehicle in a reasonably safe manner and

to hire competent, safe personnel.

       30.     That the Defendant motor carrier, LARRY MURRAY TRUCKING, INC. was

negligent in that said motor carrier,

       (a)     Failed to make a reasonable inquiry as to its driver’s competence;

       (b)     Selected an incompetent and unfit driver;
             3:19-cv-03220-SEM-TSH # 65              Page 39 of 42




(c)   Failed to select a competent and fit driver;

(d)   Hired and retained an unsafe and unqualified driver;

(e)   Hired and retained an inadequately trained and incompetent driver;

(f)   Entrusted the 2014 Peterbilt truck to an incompetent driver;

(g)   Entrusted its vehicle to a driver it knew or should have known to be a reckless,

      unqualified, unsafe and incompetent driver;

(h)   Permitted its motor vehicle to be operated in such a manner as was likely to cause

      an accident; and

(i)   Permitted its driver to drive in excess of the hours of service provisions of Title

      49, Code of Federal Regulations, §395.0 et seq.

(j)   Failed to meet the requirements of Title 49, Code of Federal Regulations,

      §390.3(e) which states that every employer and driver shall be knowledgeable of

      and comply with all regulations contained in this subchapter that are applicable to

      that motor carrier's operations, and all motor vehicle equipment and accessories

      required by this chapter shall be maintained in compliance with all applicable

      performance and design criteria set forth in that chapter;

(k)   Falsified certificates, reports and records in violation of the requirements of Title

      49, Code of Federal Regulations, §390.35;

(l)   Failed to be responsible for the management, maintenance, operation, and driving

      of the 2014 Peterbilt, and the hiring, supervising, training, assigning, or

      dispatching of drivers, and failed to instruct agents, drivers, and employees in

      compliance with the rules in this part in violation of the requirements of Title 49,

      Code of Federal Regulations, §392.1;
                      3:19-cv-03220-SEM-TSH # 65             Page 40 of 42




       (m)     Instructed, pressured, or allowed the operation of the 2014 Peterbilt between

               points in such period of time as would necessitate the 2014 Peterbilt being

               operated at speeds greater than those prescribed by the jurisdictions in or through

               which the commercial motor vehicle is being operated in violation of the

               requirements of Title 49, Code of Federal Regulations, §392.6;

       (n)     Failed to inspect the service brakes, including trailer brake connections, to make

               sure they were in good working order in violation of the requirements of Title 49,

               Code of Federal Regulations, §392.7;

       (o)     Failed to make sure the brakes were operable in the 2014 Peterbilt, in violation of

               the requirements of Title 49, Code of Federal Regulations, §393.48(a);

       (p)     Failed to record the driver's duty status for each 24-hour period in violation of the

               requirements of Title 49, Code of Federal Regulations, § 395.8 Driver's record of

               duty status;

       (q)     Failed to be knowledgeable of, and in compliance with, the full scope of the

               requirements and specifications, especially in regard to equipment such as brakes

               and ELD in violation of part Title 49, Code of Federal Regulations, § 393.1;

       (r)     Permitted the unsafe operation of the 2014 Peterbilt, specifically in respect to

               modifying the brakes, which were inoperable, and the ELD which was inoperable

               in violation of part Title 49, Code of Federal Regulations, § 396.7.

       31. That as a direct and proximate result of the negligence of Defendants and the collision

aforementioned, Plaintiff sustained injuries including severe injuries to her face, including, but

not limited to a broken nose and eye socket, causing nose and facial reconstruction surgeries, the

placement of a feeding tube and tracheostomy, numerous weeks in the hospital, causing her to
                       3:19-cv-03220-SEM-TSH # 65               Page 41 of 42




incur substantial expenses for medical and hospital care, causing her to be unable to perform the

activities she could perform but for the collision aforementioned, causing her to suffer past and

future disability, lost earnings and a diminution of his earning capacity in the past and in the

future, and causing her pain and suffering in the past, present and in the future.

       WHEREFORE, Plaintiff MARGARITA A. MARTINEZ prays for judgment against

Defendants in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00) plus costs.

                                       /s/ Timothy J. Deffet
                                       Attorney for Plaintiff


ARDC#6255823
Timothy J. Deffet
Attorney for Plaintiff MARGARITA A. MARTINEZ
The Law Office of Timothy J. Deffet
5875 N. Lincoln Ave. #231
Chicago, Illinois 60659
tim@timdeffetlaw.com
(773) 627-4719
                      3:19-cv-03220-SEM-TSH # 65                 Page 42 of 42




                 IN THE UNITED STATES DISTRICT COURT
       FOR THE CENTRAL DISTRICT OF ILLINOIS-SPRINGFIELD DIVISION

MARGARITA A. MARTINEZ,                                  )
                                                        )
       Plaintiff,                                       )    .
                                                        )
       v.                                               )
                                                        )
JIMMIE DALE COX,                                        )    No.: 20-CV-03083
MURRAY BROS, LLC, LARRY                                 )   (Consolidated with lead case
                                                        )   19-CV-03220)
MURRAY TRUCKING, INC.                 and               )
PIRAMAL GLASS-USA, INC.,                                )
                                                        )
                                                        )
       Defendants.                                      )

                                            AFFIDAVIT

        I, Timothy J. Deffet, the attorney for Plaintiff, being first duly sworn on oath, depose and
state as follows:

       1. I represent the plaintiff in the above cause of action.

       2. Upon investigation of the facts as known to me at this time, including the nature and
          extent of the physical injuries and medical expenses appurtenant, the damages in this
          case, exclusive of interest and costs, are in excess of $75,000.00, and in excess of
          $1,000,000.00 in punitive damages.

        FURTHER AFFIANT SAYETH NAUGHT.

                               /s/ Timothy J. Deffet
                               Attorney for Plaintiff


ARDC#6255823
Attorney for Plaintiff MARGARITA A. MARTINEZ
The Law Office of Timothy J. Deffet
5875 N. Lincoln Ave. #231
Chicago, Illinois 60659
tim@timdeffetlaw.com
(773) 627-4719
